Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 2-14 and 17-21 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an optical structure, comprising: 
a first medium layer being transparent; and 
an opaque layer, layer arranged on the first medium layer and comprising a plurality of vias; 
wherein the optical structure is configured to allow light rays passing through each of the plurality of vias to project to a corresponding light ray receiving area respectively; 
wherein the opaque layer comprises: 
a first opaque sub-layer arranged on a first surface of the first medium layer and comprising a plurality of first vias; and 
a second opaque sub-layer arranged on a second surface of the first medium layer, wherein the second surface is opposite to the first surface, and the second opaque sub-layer comprises a plurality of second vias: 
wherein an orthogonal projection of one first via of the plurality of first vias onto the first medium layer partially or completely overlaps with an orthogonal projection of one second via of the plurality of second vias onto the first medium layer, and the second via of the plurality of second vias is closest to the first via of the plurality of first vias.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624